Caton, C. J. As the defendant did not prove that any portion of the premises were his homestead at the time the judgment was rendered and when the lien attached, the homestead law has no application. The proof is, that it was his homestead at the time of the sheriff’s sale. He may have moved upon the premises but the week before. Had he proved his possession at the time the lien attached, the same as it was at the time of the sale, we should be inclined to hold that the dwelling-house, the smoke-house, the stable, the horse lot, and the grounds connected therewith, for domestic and family purposes, constitute the homestead, and that the store and warehouse, and the grounds used for the business done in them, did not constitute a part of the homestead. It is impossible to say, from this bill of exceptions, how these grounds should be divided, as having been used for these several purposes. The judgment must be affirmed. Judgment affirmed.